 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EDWARD GOMEZ,                                     No. 2:17-cv-2407 MCE CKD P
12                       Plaintiff,
13            v.                                       ORDER
14   ACHARYA, et al.,
15                       Defendants.
16

17            By order filed May 28, 2019, defendants were ordered to respond to plaintiff’s first

18   amended complaint. (ECF No. 30.) Defendants have now filed a motion for reconsideration on

19   the ground that the order appears to contain a clerical mistake as the first amended complaint was

20   stricken from the record. (ECF No. 31.) The motion will be granted.

21            Accordingly, IT IS HEREBY ORDERED that:

22            1. Defendants’ motion for reconsideration (ECF No. 31) is granted.

23            2. The portion of the May 28, 2019 order directing defendants to respond to the first

24   amended complaint is vacated. Defendants shall file a response to the original complaint (ECF

25   No. 1) by June 18, 2019.

26   Dated: June 14, 2019
                                                       _____________________________________
27
                                                       CAROLYN K. DELANEY
28   13:gome2407.60(a)                                 UNITED STATES MAGISTRATE JUDGE
                                                       1
